Citation Nr: 1439619	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1969 and from June 1971 to July 1974.

This matter came  before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal was remanded for development of the record in April 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran's appeal was remanded solely for the purpose of obtaining his complete records of treatment from the Wichita VA Medical Center.  

Review of the current record reflects that a VA examination was conducted in January 2009.  The examiner concluded that erectile dysfunction, hypertension, and peripheral neuropathy were not complications of diabetes.  He further concluded that these claimed disabilities were not worsened by diabetes; however, he did not explain the underlying rationale for this conclusion.  Thus, the Board finds that the examination report is inadequate for the purpose of deciding the Veteran's claims, and a new examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations to determine the nature and etiology of the claimed erectile dysfunction, hypertension, and peripheral neuropathy.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

a.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that erectile dysfunction, hypertension, or peripheral neuropathy is related to active service.  

In providing this opinion, the examiner should indicate consideration of the conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  See 79 Fed. Reg. 20308 (Apr. 11, 2014).

The examiner is also reminded that neuropathy (other than early onset neuropathy) is not presumptively linked to Agent Orange exposure.  However, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.

b.  The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that erectile dysfunction, hypertension, or peripheral neuropathy is due to or aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected diabetes mellitus.  With regard to the hypertension claim, the examiner should explain the significance, if any, of the presence or absence of renal involvement.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



